Title: Major General Arthur St. Clair and Lieutenant Colonels Edward Carrington and Alexander Hamilton to George Washington, 26 March 1780
From: St. Clair, Arthur,Carrington, Edward,Hamilton, Alexander
To: Washington, George



Morris Town [New Jersey] 26th. of March 1780
Sir,

In addition to the official report of our proceedings at Amboy, which your Excellency will perceive have terminated in the manner you expected, we have the honor to give you an account of the steps we took, in consequence of the second part of your instructions, relative to a private conversation. But before we enter upon this, we think it our duty to inform you, that we have every reason to be persuaded, Sir Henry Clinton has no power to treat of the subject of prisoners on national ground; and that he will of course avoid an exchange altogether, whatever immediate interest he may have in it, rather than go into a measure of this nature. The more effectually to try the temper of the enemy on this head we endeavoured by methods which could not be drawn into consequence to impress The British Commissioners with a belief, that we should give them very great advantages in a present exchange, if a Cartel could be framed on our principles to provide durably for the relief of prisoners. We found by the determined manner in which they rejected the proposition under whatever shape it came that they not only had no authority to accept and could obtain none, but that their policy and feelings were strongly opposed to the idea.
After having made the fullest experiment of the intentions of The British Commissioners, and being convinced that we must otherwise separate without doing anything, and after having put an end to the commission, we proposed agreeable to your instructions, a private conference on the terms of a particular exchange, to be submitted to the two Commanders in Chief. This was readily agreed to by The Gentlemen on the other side.
We thought it adviseable previous to any thing else to sound their intentions with respect to a settlement of accounts; and gave them to understand that in whole or in part, it would necessarily be connected with the exchange of any considerable portion of The Convention troops. They did not think it expedient to evade the subject intirely; but we easily discovered they were not a little averse to doing any thing material on this article.
The first point taken up was to class the different descriptions of prisoners, the unexceptionable—those totally objected to—and the doubtful, whose cases demanded further inquiry. Your Excellency will find the result in the inclosed returns No. 1 and 2.
We next agreed upon a distribution of The Convention troops. No. 3. will show in what manner the first and second divisions were disposed; no arrangement was made of the third, as the exchange could not reach it.
We then entered upon a discussion of the mode of exchange—In this we were so unfortunate as to differ. The British Gentlemen made the proposals contained in No. 4; and in return we offered them the plan No. 5. The principal difference between us was, that we insisted upon ultimately comprehending all the prisoners of war in the exchange; and they wished to postpone all whose specific ranks and situations were not at the time ascertained to a future and remote discussion. This would have thrown into their hands two or three hundred private men more than they were intitled to by the spirit of the original proposals, and we should have remaining on ours, a number of characters in whose liberation, they were little if at all interested. Our proposition appeared to us equitable and we did not think ourselves at liberty to depart from it; they would not recede from their’s and in consequence of the disagreement declined proceeding in the conference. We urged in vain that as it was merely private and not final, the not being able to unite in one point was no reason for discontinuing a conversation, which would at any rate be so far useful that it would serve to enlighten both parties on the sentiments of each other and might eventually produce a compromise. They persisted in declining it, saying that it could answer no purpose unless there was a perfect agreement in every stage.
The conversation under the form first assumed ended here; but we afterwards fell into a sort of confidential explanation on the subject of accounts. The Gentlemen declared it to be their opinion that nothing formal or of any great extent would ever be done in this matter. The objections went not only to an actual settlement or payment, but to an acknowledgement of debt or stipulation for a future settlement. Among other motives against it, they seemed to apprehend, that any such step would be an implied justification of the suspension of the treaty of Saratoga. They observed however that a particular sum without declaring its object might be advanced in provision or specie. But we could not get them to go further in this idea than to make the following offers—of £25000 Currency if the exchange were made to extend to one half of the second division, of £20.000 Sterling if to the whole of the second division, but without in this last instance giving us credit in a future exchange for the balance of prisoners in our favour. In either case if the amount was paid in provisions, they were to be delivered under pretence of being designed for the convention troops, and the debts of our officers for board &c were to be settled, and deducted from the stipulated sum. We assured them, we were persuaded these offers would not be accepted but that they would be mentioned to your Excellency. We ventured also to give it as our opinion, that if they would advance £20.000 Sterling on condition of exchanging one half of the second division, it might possibly be accepted. But this they thought would by no means answer.
By the best calculations we are able to make, which cannot be intirely accurate as there are ranks not defined—according to our proposals No. 5 the enemy would receive about 1000 rank and file, according to theirs, No 4 about 1200; on the principle of advancing £25000 Currency about the same number, on that of £20.000 Stg to comprehend the two divisions 1600. Your Excellency will judge how far either of the enemy’s proposals is admissible or whether any medium can be devised.
We beg leave to observe that we think it improbable the enemy will at this time be brought to more favourable terms. They appeared to have come to their ultimatum. General Philips is no doubt anxious to be exchanged, and has probably no inconsiderable influence in the measures now taken; but he seems to make it a point of delicacy and honor, as he stands at the head of the second division, not to be exchanged without including at least one half of the division in the same advantage. The scruple is natural and may be sincere. But notwithstanding this and though it should be determined to accede to either of the present propositions, we should imagine it would not be inexpedient first to attempt a compromise at some intermediate point.
We were under an absolute necessity of comprehending the Southern prisoners as the enemy would listen to nothing without it; but we have done it in such a manner by limiting the operation to a known period, as will make no material difference in the number of privates to be given in exchange. We imagine this difference will not exceed an hundred; and as we know on every other account, your Excellency interests yourself as much in their release as in that of the prisoners in this quarter, we flatter ourselves you will not disapprove what has been done respecting them.
In the course of conversation it was mentioned by General Philips that as The Commission was at an end, it would be necessary to obtain General Clinton’s concurrence to whatever might be finally concerted; and for this purpose he thought a flag vessel with a passport from us would be the most expeditious & eligible mode. He also expressed a wish to be permitted to go himself to Sir Henry, which he said would be of importance in any case, essential if a question of money should be involved. We promised to impart his request.
We are bound to inform Your Excellency that there was a reciprocal pledge of honor that no part of these conversations should become matter of official record or publication; and we have intire confidence that this communication will never appear in any form inconsistent with our engagements.
We have the honor to be With perfect respect   Yr. Excellency’s Most Obedt   & humble servants
Ar. St. Clair Mr Gl.Ed: Carrington Lt. ColAlex Hamilton

P.S. We omitted mentioning that the mode talked of for conducting any further transactions on these subjects, was by letter between the Commanding Officers, by an interview between the two Commissaries of prisoners, or others without the formality of a regular commission.

